Citation Nr: 1121034	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-36 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for hepatitis C with positive antibodies.

3.  Entitlement to an increased (compensable) rating for a fungus infection of the groin, prior to July 20, 2009.

4.  Entitlement to a rating in excess of 10 percent for a fungus infection of the groin, from July 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2004 and March 2006 rating decisions.

In August 2004, the RO, inter alia, granted service connection and assigned an initial 10 percent rating for rhinoconjunctivitis/sinusitis (claimed as allergies), effective October 22, 2003; and continued the Veteran's noncompensable rating for chondromalacia of the right knee with degenerative arthritis.  In February 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, which reflects the assignment of a 10 percent disability rating for chondromalacia of the right knee with degenerative arthritis, effective January 31, 2003 (the date of private treatment records showing an increase in severity of the right knee disability and received with one year of the date of receipt of claim for increase).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.

In the March 2006 decision, the RO continued the Veteran's 0 percent (noncompensable) rating for a fungus infection of the groin and increased the rating for the Veteran's hepatitis C with positive antibodies to a 10 percent, effective the November 18, 2005, date of claim for increase.  In August 2006, the Veteran filed a NOD.  A SOC was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In March 2009, the Board granted an initial 30 percent rating for rhinoconjunctivitis, and remanded the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC assigned a 10 percent rating for a fungus infection of the groin, effective July 20, 2009, but continued to deny the remaining claims (as reflected in a March 2010 rating decision and Supplemental SOC (SSOC)).  Thereafter, the AMC returned the matters on appeal to the Board for further appellate consideration. 

Inasmuch as a higher ratings for fungus infection of the groin are available prior to and since July 20, 2009, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has now char characterized the appeal involving evaluation of fungal infection as encompassing both matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2010, the Veteran submitted additional medical evidence and a lay statement to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R.            § 20.1304 (2010). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the October 2003 claim for increase, the Veteran's chondromalacia of the right knee with degenerative arthritis been manifested by minimal degenerative changes resulting in, at worst, range of motion from normal (0 degrees) on extension to 100 degrees on flexion; there have been no medical findings of instability or other impairment.

3.  Pertinent to the March 2005 claim for increase and prior to March 28, 2008, there is no objective evidence that, as a result of hepatitis C, the Veteran experienced fatigue, malaise, and anorexia associated with hepatitis C that required dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-
month period.

4.  From March 28, 2008, through February 28, 2009, the Veteran's hepatitis C resulted in incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during this 12-month period.

5.  Since March 1, 2009, there is no objective evidence that, as a result of hepatitis C, the Veteran has experienced fatigue, malaise, and anorexia associated with hepatitis C that requires dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.

6.  Pertinent to the March 2005 claim for increase and prior to July 20, 2009, the Veteran's fungus infection of the groin did not affect at least 5 percent of the entire body or at least 5 percent of exposed areas, or require intermittent systemic therapy.

7.  As first demonstrated on a July 20, 2009, VA examination, the Veteran's fungus infection of the groin has affected greater than 5 percent, but less than 20 percent of the entire body and less than 5 percent of exposed areas of the body; intermittent systemic therapy has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 10 percent for hepatitis C, for the period prior to March 28, 2008 and from March 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for hepatitis C, for the period from March 28, 2008 through February 28, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2010).

4.  The criteria for a compensable rating for fungus infection of the groin, prior to July 20, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118,  Diagnostic Codes 7820, 7806 (2010).  

5.  The criteria for a rating in excess of 10 percent for fungus infection of the groin, from July 20, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118,  Diagnostic Codes 7820, 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability, as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, with respect to the Veteran's claims for higher ratings for his right knee disability and hepatitis C, a March 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The March 2004 letter also notified the Veteran that he could send VA information that pertained to his claims.  The March 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.  

With respect to the Veteran's claim for an increased rating for fungus of the groin disability, a December 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The December 2005 letter also notified the Veteran that he could send VA information that pertained to his claim.  The December 2005 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.  

Post rating, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of above-described notice, and opportunity for the Veteran to respond, the March 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the remaining matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  Each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Right Knee

Historically, by rating action issued in March 1986, the RO granted service connection for chondromalacia of the right knee.  A 0 percent (noncompensable) rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5003.  The Veteran filed the current claim for a higher rating in October 2003.  As noted above, in August 2004, the RO recharacterized the right knee claim as chondromalacia of the right knee with degenerative arthritis, and continued a noncompensable rating.  As reflected in a subsequent, September 2005 SOC, the RO assigned a 10 percent rating for the right knee disability under DC 5003-5260, effective January 31, 2003 (the date of private treatment records showing an increase in severity of the right knee disability which is dated within one year of the date of receipt of March 2003 claim for increase).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the above, the Board finds the record presents no basis, at any point pertinent the October 2003 claim for increase, for assignment of a rating higher than 10 percent for the Veteran's right knee disability.

Pertinent to the Veteran's claim for an increased rating, private medical records from Carolina Sports Medicine reflect treatment for right knee pain.  In January 2003, the Veteran reported occasional problems with his knee giving out as well as intense pain.  Right knee range of motion was from 0 to 130 degrees.  There was mild medial joint line tenderness, but no lateral joint line tenderness.  There was no laxity with varus or valgus stress, and no instability was noted.  Osteoarthritis of the right knee was indicated.  In October 2003, the Veteran reported some swelling and soreness in the knees with activities.  There was mild effusion present but range of motion was still from 0 to 130 degrees.  

On VA QTC examination in June 2004, the Veteran discussed symptoms of constant, sharp, and aching right knee pain.  He indicated that he suffered from incapacitating episodes as often as 2 times per year, lasting up to 14 days at a time.  He noted that his doctor recommended bed rest due to his right knee problems for 2 weeks during the previous year.  Functionally, his right knee prevented him from sitting, standing, or walking for extended periods of time.  He reported 2 days lost from work per month due to this disability.

On physical examination, the examiner observed that the Veteran's gait was within normal limits.  He was able to flex to 140 degrees and extend to 0 degrees.  While the examiner indicated that pain was an additional limitation on motion, he did not provide a degree of additional limitation.  The examiner noted that range of motion was not further reduced by fatigue, weakness, lack of endurance, or incoordination.  Drawer and McMurray's tests were negative.  Right knee crepitus was present.  An x-ray revealed degenerative arthritis changes of the right knee.  A diagnosis of chondromalacia of the right knee was assigned, with a functional effect of pain on ambulation.

VA outpatient treatment records not the Veteran's continued complaints of right knee pain in November 2004.  On examination, there was no swelling, discomfort, redness, or tenderness on palpation.  There was no restriction of range of motion.  An assessment of right knee pain, chronic, with degenerative joint disease was noted.

A September 2004 report from Carolina Sports Medicine reflects that the Veteran continued to report knee pain, but there was no effusion on examination.  An x-ray from September 2004 revealed degenerative changes in the medial and lateral compartment, most noted laterally.  

On VA QTC examination in August 2005, the Veteran reported symptoms of his "bones grinding together."  A physical examination revealed crepitus of the right knee.  Flexion was to 100 degrees, and extension was to 0 degrees.  While pain was present, it did not reduce range of motion.  Range of motion was likewise not additionally reduced by fatigue, weakness, lack of endurance, or incoordination.  Drawer and McMurray's tests were negative.  A diagnosis of chondromalacia of the right knee with degenerative arthritis was noted.  The examiner noted that functional impairment would include inability to stand or walk for prolonged periods due to pain in the right knee.

A VA outpatient treatment report from January 2007 reflects of diagnosis of osteoarthritis and degenerative joint disease of the knee and the Veteran's continued complaints of right knee pain.  The Veteran reported that he got occasional steroid injections and used ibuprofen as needed.

A March 2008 X-ray of the right knee revealed moderate to moderately severe tricompartmental degenerative joint disease and atherosclerosis.

On VA orthopedic examination in July 2009, the Veteran complained of moderate right knee pain, swelling, instability, weakness and lack of endurance.  He reported that he received 5 shots of synavisc and cortisone each year and took medication as needed, with good results.  He wore a brace and used a cane.  Functionally, the knee disability affected his ability to stand and walk for long periods of time.  The examiner noted that the disability prevented the Veteran from playing sports, exercising, and moderately affected his ability to perform chores or other activities of daily living.  On examination, there was no edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, tenderness, drainage, or weakness.  Ankylosis was not present.  Flexion of the right knee was to 110 degrees, while extension was full to 0 degrees. There was no change in range of motion on repetitive motion.  The knee was stable to varus/valgus in neural and in 30 degrees of flexion.  Anterior and posterior cruciate ligaments were stable anteriorily and posteriorily in 30 degrees of flexion with foot stabilized.  Normal crepitus was palpable on range of motion of the right knee.  The examiner noted a diagnosis of degenerative joint disease/osteoarthritis with limited flexion of the right knee.  

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under DCs 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under DC 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of the right knee has been limited to 100 degrees, which is consistent with a noncompensable rating under DC 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The record reflects, however,  that the Veteran has had increasing pain and difficulties with his right knee.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claim for increase, there are no medical findings of instability of the right knee and instability testing on examination yielded normal findings, notwithstanding the Veteran's use of a knee brace.  

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256 or 5262-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

B.  Hepatitis C

Historically, by rating action in March 1986, the RO granted service connection for hepatitis and assigned a 0 percent (noncompensable) rating under Diagnostic Code 7345.  The Veteran filed the instant claim for an increased rating in November 2005.  In a March 2006 rating decision, the RO recharacterized the claim as hepatitis C with positive antibodies and assigned a 10 percent rating, effective the November 18, 2005, date of claim.  The Veteran appeals this rating, contending that the severity of his hepatitis C symptoms warrants a higher rating.

Pursuant to Diagnostic Code 7354 for Hepatitis C, a 10 percent rating is warranted where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)having a total duration of at least one week, but less than two weeks, during the prior 12-month period.  

A 20 percent rating is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  

A 40 percent rating is warranted where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia,  and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the prior 12-month period.  

A 60 percent rating is warranted where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the prior 12-month period, but not occurring  constantly.  

A 100 percent rating is warranted where there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (1) under this Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms that provide a basis for evaluation under Diagnostic Code 7254 cannot be used.  Note (2) defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Diagnostic Code 7354.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, pertinent to the Veteran's March 2005 claim for increase and with resolution of all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for hepatitis C beginning March 28, 2008 through February 28, 2009, are met, but that the criteria for a rating in excess of 10 percent prior to March 28, 2008 and from March 1, 2009 are not met.

VA outpatient treatment records reflect diagnosis and monitoring of the Veteran's hepatitis C.  In August 2005, the Veteran underwent a liver biopsy.  Results showed chronic hepatitis C with mild activity and mild portal-periportal fibrosis.  In September 2005, it was noted that the Veteran was clinically stable, and interferon treatment was recommended.

On VA QTC examination in January 2006, it was noted that the Veteran's hepatitis C did not affect his body weight.  Symptoms endorsed included abdominal pain, fatigability, arthralgia, nausea, vomiting, and jaundice.  There were no episodes of incapacitating episodes in the past year reported, and no episodes of anemia.  The Veteran was not receiving treatment for hepatitis C at that time.  An examination of the abdomen revealed that the liver was not palpable and there was no tenderness present.  Liver functioning tests were within normal limits, but the hepatitis panel revealed a positive result for hepatitis C.  

VA outpatient treatment records from 2008 reflect that he began interferon treatment for his hepatitis C.  On March 28, 2008, outpatient treatment records reflect that the Veteran began treatment.  In April 2008, it was noted that the Veteran had generalized body aches and fatigue, but not severe.  

On VA examination in September 2009, the Veteran noted that he had been monitored intermittently for hepatitis C since early 2000 and finally decided to undergo treatment in 2008.  It was noted that treatment concluded in February 2009 and he reported that he was generally doing well and fatigue was not a significant factor as it was prior to treatment.  The Veteran reported at least 10 incapacitating episodes during his treatment lasting a duration of approximately 4 days in the past 12 months.  He noted that during his treatment for hepatitis C, he received interferon injections every Friday, and this resulted in periods of malaise, fatigue, and nausea.  The treatment was prescribed and monitored by physicians.  He lost approximately 40 pounds during this time due to chronic anorexia.  Bed rest was frequent during this but especially on the weekends   Current symptoms included intermittent fatigue, but no malaise, nausea, vomiting, anorexia, or weight loss.  The examiner noted that the Veteran was previously employed as a machinist but retired in 2003 due to general medical problems.  

The examiner noted that it is at least as likely as not that the Veteran was experiencing is the result of hepatitis C infection.  The interferon treatment resulted in a sustained viral response/remission, which is effectively a cure for infection, yet fatigue appeared to persist.  The examiner also noted that the Veteran's liver fibrosis was expected to improve over time, but the Veteran would need to be followed regularly for the possibility of relapsing infection and/or progression of liver disease. 

In this case, the evidence shows that the Veteran had active hepatitis C treated with interferon for a 48 week period beginning March 28, 2008.  This treatment caused frequent incapacitating episodes characterized by fatigue, malaise, vomiting and nausea.  The Veteran lost approximately 40 pounds during this period of treatment due to anorexia, and frequently required bed rest.  The course of treatment was prescribed and monitored by physicians.  The Board notes that these symptoms occurred frequently, approximately 40 days during an 11-month period, or approximately 5 weeks-a frequency associated with a higher, 40 percent rating.  

With regard to the incapacitating episodes, it is unclear whether the Veteran's symptoms were severe enough to require bed rest during the entirety of the duration of the episodes, but it is clear that he was receiving treatment from a physician and that the Veteran's experienced severe fatigue, weight loss, and other symptoms during these episodes.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a higher, 40 percent rating is warranted for the 48 week period beginning March 28, 2008, the date of onset of treatment, through February 28, 2009, the approximate termination of treatment.  See 38 C.F.R. § 4.3.  A higher, 60 percent rating is not warranted, however, because there is no evidence that incapacitating episodes occurred for at least 6 weeks during the treatment period.

The Board also finds, however, that a rating in excess of 10 percent for hepatitis C is not warranted at any point prior to March 28, 2008, and from March 1, 2009.  
There simply is no objective evidence that for the periods in question, as a result of his hepatitis C, the Veteran experienced fatigue, malaise, and anorexia that requires dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during any 12-month period.  While liver fibrosis was documented, the Veteran's condition did not require treatment during either of these periods.  Following treatment, the 2009 VA examination reflects improved liver functioning and symptomatology.  Thus, the Board finds that there is no basis for assignment of rating in excess 10 percent for hepatitis C for either period.

With respect to the periods prior to March 28, 2008 and from February 28, 2009, as the medical evidence does not reflect a disability picture consistent with the criteria for the next higher schedular rating of 20 percent under Diagnostic Code 7354, it logically follows that the criteria for an even higher 40 percent rating under that diagnostic code likewise have not been met. 

The Board has also considered whether ratings in excess of 10 and 40 percent warranted under any other potentially diagnostic code.  As noted above, while the Veteran's hepatitis C could be rated on the basis of cirrhosis or malignancy of the liver, neither has been shown in the objective medical evidence of record.  The disability also has not been shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

C.  Fungus Infection of the Groin

Historically, by rating action in March 1986, the Ro granted service connection for a fungus infection of the groin.  A 0 percent (noncompensable) rating was assigned under Diagnostic Code 7820, effective October 15, 1985.  The Veteran filed the instant claim for an increased rating in March 2005, and appeals March 2006 rating decision continuing the noncompensable rating.  As noted above, during the course of the Veteran's appeal in a March 2010 decision, the AMC assigned a 10 percent rating under Diagnostic Code 7820-7806, effective July 20, 2009.

Under Diagnostic Code 7820, infections of the skin, including bacterial, fungal, viral, treponemal, and parasitic disease are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

In this case, the Veteran's fungus infection of the groin has been rated under Diagnostic Code 7806 for dermatitis.  Under this diagnostic code, dermatitis 
or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period, warrants a 10 percent rating.  A 30 percent rating requires that 20 to 40 percent  of the entire body or 20 to 40 percent of exposed areas be  affected, or; systemic therapy such as corticosteroids or  other immunosuppressive drugs be required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.   A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that, pertinent to the March 2005 claim for increase, a compensable rating for fungus infection of the groin is not warranted for the period prior to July 20, 2009, and that a rating in excess of 10 percent for the period from July 20, 2009 is also not warranted.

On VA QTC examination in January 2006, the Veteran reported that his skin condition consisted of ulcer formation an itching.  These symptoms occurred intermittently, as often as 3-4 times per year.  He reported that he had not received any treatment during the past year, and that the disability did not cause any functional impairment.  On examination, there were no signs of skin disease present.  There were signs of palmar erythema or spider nevi.  There was no ulceration, edema, or stasis dermatitis of the extremities.  There was an erythematous and tender furuncle of the left upper medial thigh.  A diagnosis of furuncle of the left upper medial thigh was assigned.

VA outpatient treatment records from November 2006 document treatment of dermatitis of the hand.  A history of pruritic hand dermatitis for approximately 8 to 9 months was noted. The Veteran was diagnosed with dyshidrotic eczema of the hand. Non-specific dermatitis was noted in July 2006.  In August 2006, the Veteran also reported the onset of pruritic nodules of his right groin. By January 2007, no rash or eruptions were noted.  The examiner noted no pigmentation or texture changes. There was no evidence of rash.  In April 2007, it was noted that the Veteran occasionally used his skin medication to treat rashes between his toe and in the groin area.  Bilateral hand rash and chronic groin fungus was noted.  

On VA examination in July 2009, the Veteran reported symptoms of itching and rash between the legs and on the toenails, as well as scar tissue from boils.  The examiner noted that there had been treatment for tinea corporis in the past 12 months using ketoconozole shampoo and nystatic powder, which were neither corticosteroid nor immunosuppressive treatments.  Other skin findings included a tinea-type rash in the inguinal area, 3 areas of scabbing on the scalp each less than 1 centimeter in diameter, and evidence of scarring from previous abscesses present in inguinal and upper medial thighs.  The examiner indicated that the scars were depressed and average .5 centimeters in diameter, with skin color similar to the surrounding unaffected skin.  Both great toenails had been removed, and there were minimal changes to the skin between the toes and both small toenails were discolored from tinea changes.  The examiner noted that the condition affected less than 5 percent of exposed areas of the body and greater than 5 percent but less than 20 percent of total body area.   Diagnoses of tinea corporal and tinea pedis, both fungal infections, were noted.

Based on the foregoing, the Board finds that the record presents no basis for assignment of a compensable rating under the applicable rating criteria for the period prior to July 20, 2009.  In this regard, there is no medical evidence that the Veteran's fungus infection of the groin had affected at least 5 percent of the entire body, or at least 5 percent of exposed areas.  On VA examination in January 2006, the only skin disability present was a furuncle of the left upper medial thigh.  While dermatitis of the hand is documented in VA outpatient treatment records from 2006 and 2007, there is no evidence to suggest that the Veteran's fungal infections covered at least 5 percent of the entire body, or at least 5 percent of exposed areas In addition, there is no medical evidence which indicates that the Veteran's fungal infection disability required systemic therapy.  The Veteran only reported using creams, shampoos, and topical treatment for his skin problems.

As for the period beginning July 20, 2009, the Board notes that the VA examination dated July 20, 2009 reflects that the Veteran's skin disability affected an area greater than 5 percent, but less than 20 percent, of total body area, commensurate with the currently assigned 10 percent rating.  However, the aforementioned evidence reveals that the Veteran also is not entitled to a rating greater than 10 percent for fungus infection of the groin under Diagnostic Code 7806.  The medical evidence, namely the July 2009 VA examination report, does not reflect that the Veteran has used corticosteroids or other immunosuppressive drugs for skin condition.  Moreover, the examiner specifically found that the skin condition affected less than 20 percent of the entire or exposed areas of the body.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's fungus infection of the groin.  However, as the Veteran's fungal infection does not involve disfigurement of the head, face or neck, burn scars, scarring of an area of at least 6 square inches, or unstable, painful scars, a rating under Diagnostic Codes 7800-7806 is not applicable.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

D.  All Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal, any disability under consideration has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b) (cited in the September 2005 and March 2007 SOCs).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. As such, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that a rating in excess of 10 percent for hepatitis C, for the periods prior to March 28, 2008 and from March 1, 2009, is not warranted, but that a 40 percent rating for hepatitis C, for the period  from March 28, 2008 through February 28, 2009, is warranted.  The Board also finds that the preponderance of the evidence is against assignment of any higher rating for the Veteran's right knee chondromalacia with degenerative arthritis, and fungus infection of the groin prior to and from July 20, 2009.  In addition, the Board concludes that there is no basis for further staged rating of any disability on appeal, pursuant to Hart (cited above).  In reaching the decision to award a higher rating for hepatitis C, the Board has favorably applied the benefit-of- the-doubt doctrine.  In reaching each decision to deny a higher rating, the Board finds that that the preponderance is against assignment of any higher rating during the relevant time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis is denied.

A rating in excess of 10 percent for hepatitis C, for the periods prior to March 28, 2008, and from March 1, 2009, is denied.

A 40 percent rating for hepatitis C, from March 28, 2008, through February 28, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

An increased (compensable) rating for a fungus infection of the groin, prior to July 20, 2009, is denied

A rating in excess of 10 percent for a fungus infection of the groin, from July 20, 2009, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


